DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
¶ 0012: “In the control system 200 in FIG. 2, a central processing unit (CPU) 201, a read-only memory (ROM) 202, a random-access memory (RAM) 203, a sound source large-scale integrated circuit (LSI) 204, a voice synthesis LSI 205, a key scanner 206, and an LCD controller 208 are each connected to a system bus 209. ” Fig. 2 details should include mention of the LED controller 207.
Claim Objections
Claim 2 objected to because of the following informalities:  “the voice data for a time segment” should read “the voice data for a time segment .”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 6 recites the limitation "The electronic musical instrument" in line 1. There is insufficient antecedent basis for this limitation in the claim since in claim 1 (independent claim on which claim 6 depends) recite a “keyboard instrument”, which makes it unclear if these elements (“electronic musical instrument” and “keyboard instrument”) are the same. In order to advance prosecution, these terms (“electronic musical instrument” and “keyboard instrument”) have been interpreted as having the same meaning.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


As to independent claims 1 and 8, Akazawa Eiji (JP 2013231872 A) teaches:
A keyboard instrument (from claim 1) and a method performed by at least one processor in the keyboard instrument (from claim 8) comprising:
a keyboard that includes a row of a plurality of keys (see Fig. 9 and ¶ [0075] --- “In the third embodiment, as a means for receiving the input of the sequence data, a piano roll display composed of a piano keyboard…”  );
a plurality of operation elements provided behind the row of the plurality of keys on an instrument casing, the plurality of operation elements including a first operation see Figs. 4, 6, 8, 9 and 11 and ¶ [0045] and [0075 - 0077] -- ¶ [0045]: “Then, a block that visually indicates each phrase stored in the work area is displayed on the display input unit 50.[…]”; ¶ [0075]: “In the third embodiment, as shown in FIG. 9, a piano roll display composed of a piano keyboard image 301 and a sequence data editing area 302 on the right side is adopted as means for receiving sequence data input. […] Here, in the sequence data editing area 302, the horizontal axis represents time, and the vertical axis represents pitch (each key of the piano keyboard).”; ¶ [0076]: “[…] In this aspect, the sequence data editing unit generates sequence data in which phrase data reproduction instructions including a pitch offset generation instruction are time-series in addition to a pitch change generation instruction.”; and ¶ [0077]: “[…] And the time gradient of the pitch change amount indicated by the pitch change amount generation instruction is determined based on the inclination of each block.” Here, “a plurality of operation elements” can be interpreted as analogous to the “control” blocks described in Eiji and shown in Figs. 4, 6, 8, 9, and 11. Also, as mentioned in Eiji, a piano keyboard can be used, where the position of the operation elements is disclosed as being to the “right” in Fig. 9 and 11, however, it could be interpreted as “behind” the row of plurality of keys in the instrument casing, since no additional definitions of “behind” are provided in the specification of the instant application. Now, the “first” and “second” operation elements associated with first/second segment data for a first/second time segment of voice data can be interpreted as associated to the “control” blocks in the “sequence data editing area”, which happen consecutively (second segment/time after the first one) if considering the time series (Fig. 9: x-axis equals time) and that “The speech segment database 28 is a collection of speech segment data indicating various speech segments that are singing voice materials. These speech segment data are data created based on speech segments extracted from speech waveforms emitted by actual humans” (¶ [0022])); and

    PNG
    media_image1.png
    202
    520
    media_image1.png
    Greyscale

at least one processor, wherein the at least one processor (see ¶ [0012]: “CPU10 is a control center which controls each part of this song synthesis apparatus.”):
determines a first pattern of intonation to be applied to the first time segment of the voice data on the basis of a first user operation on the first operation element, causes a first voice for the first time segment to be digitally synthesized from the first segment data in accordance with the determined first pattern of intonation and causes the digitally synthesized first voice to output, determines a second pattern of intonation to be applied to the second time segment of the voice data on the basis of a second user operation on the second operation element (see Figs. 9 and 11 and ¶ [0090 - 0091] -- ¶ [0090]: “First, as shown in FIG. 11, a piano keyboard image 301 and a block layout area 303 on the right side thereof are displayed on the display input unit 50. Here, in the block layout area 303, the vertical axis is the pitch (or each key of the piano keyboard) […] The block layout area 303 has a horizontal extent so that a plurality of blocks can be arranged side by side. In this aspect, the user can place a block corresponding to a desired phrase in the block layout area 303. At that time, the block can be tilted.”; ¶ [0091]: “In this state, it is assumed that the user taps the block CB25 corresponding to the phrase “with full power”. In this case, the song synthesis unit generates a pitch offset corresponding to the white key KY3 on the left side of the block CB25. […] Then, when synthesizing the singing sound of the phrase corresponding to the block CB25, the singing synthesis unit ignores the pitch track of the phrase data corresponding to the block CB25, and the pitch offset and the pitch change amount corresponding to the white key KY3 = 0. Is added and a singing sound having a pitch corresponding to the addition result is synthesized. Accordingly, in this case, the phrase “with full power” is pronounced at the pitch of the white key KY3”. Here, Eiji teaches the use of a control processing unit (CPU) which controls each part of the singing voice synthesis apparatus, this includes the pitch offset generation instructions, which depends on the vertical position of the blocks (or operating elements) (Figs. 9 and 11) which is controlled by the user (“it is assumed that the user taps the block”). *User operation = user taps the block (displayed on a display input unit) *Intonation = pitch. *Plurality of blocks can be arranged side by side = more than one pitch (or intonation) can be processed/synthesized (one block per phrase). *digitally synthesized voice outputted = “pronounced at the pitch…” *First element = first (or current/instant) block in time (figs. 9 and 11) *first voice = first (or current/instant) data segment in time (associated to first element) (Figs. 9 and 11)), and
causes a second voice for the second time segment to be digitally synthesized from the second segment data in accordance with the determined second pattern of intonation and causes the digitally synthesized second voice to output (see Figs. 9 and 11 and ¶ [0090 - 0091] -- Similar to previous limitation, but in this case the second element is interpreted to be equivalent to the second/next/following block (after the first block) in time (as seen in Figs. 9 and 11) and the second voice is interpreted to be analogous to the second, next or following voice (after the first data segment) in time, which is associated to the second element (as seen in Figs. 9 and 11 as well)).
As to dependent claims 6 and 13, Akazawa Eiji (JP 2013231872 A) teaches:
The electronic musical instrument according to claim 1 (from claim 6) and a method according to claim 8 (from claim 13), 
wherein the at least one processor causes a voice to be produced at a pitch specified by an operation on the keyboard (see ¶ [ 0079] -- “According to this aspect, when reproducing the sequence data, when the phrase data reproduction instruction generated based on the block CB21 is read from the sequence data, the phrase “Eijiha” is pronounced at the pitch of the black key KY1. […] Then, when the singing sound of the phrase corresponding to the block CB22 is synthesized, the singing synthesis unit adds the pitch offset corresponding to the black key KY2 and the pitch change amount that changes with a negative time gradient, and corresponds to this addition result. Synthesize a singing sound with a pitch to play. Therefore, in this case, the phrase “full power” is pronounced starting from the pitch of the black key KY2 and decreasing toward the end of the word.” Here, the “singing sound” is interpreted to be analogous to a produced “voice” at a pitch that has been specified by an “operation on a keyboard”, which is interpreted to be analogous to the “blocks” designating the “key” on the “keyboard” in Eiji (and shown in Fig. 9 and 11). Also, the “electronic musical instrument” is interpreted to be equivalent to a “keyboard instrument”.).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 11 is rejected under 35 U.S.C. 103 as being unpatentable over Akazawa Eiji (JP 2013231872 A) as applied to claim 1 and 8 above, and further in view of Hideki Kemmochi (US 20060173676 A1). 
Claim 4 focused on the keyboard instrument according to claim 1 while claim 11 focused on the method according to claim 8.
Regarding claims 4 and 11, Eiji teaches all of the limitations as in claim 1 and 8, above.
However, Eiji does not explicitly teach wherein the at least one processor causes the first voice and the second voice to be synthesized such that an ending pitch of the first voice in the first time segment and an initial pitch of the second voice in the second time segment are linked in a continuous manner.
Kemmochi  does teach wherein the at least one processor causes the first voice and the second voice to be synthesized such that an ending pitch of the first voice in the first time segment and an initial pitch of the second voice in the second time segment are linked in a continuous manner (see Figs. 7-9 and ¶ [0015] and [0062] -- ¶ [0015]: “In this configuration, the spectrum acquisition portion may obtain the conversion spectrum of the conversion voice with a pitch approximating (ideally matching) the pitch specified by the pitch data out of multiple conversion voices with different pitches (see FIG. 8). ¶ [0015]: The control portion 34 selects conversion voice signal Vt at pitch Pt approximating or matching pitch P0 specified by the musical note data, and reads that signal from the storage means 50”. Here, it is interpreted that the multiple voice signals processed in Kemmochi are analogous to the first and second voice signals in the instant application. These multiple voice signals in Kemmochi are taught to be synthesized (or converted) as shown in Figs. 7-9 in order to match the pitch of the multiple voice signals, which is interpreted to be analogous to the "linking in a continuous manner" the end pitch of the first voice signal and the initial pitch of the second voice signal). 
Eiji and Kemmochi are both considered to be analogous to the claimed invention because they are in the same field of endeavor in voice signal synthesis. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the voice signals in Eiji to incorporate the teachings of Kemmochi of voice signal conversion using a control portion to match specified pitch data of multiple voice signals which “ideally matches” the pitch of multiple voice signals for a more continuous or smooth output voice signal (Hideki Kemmochi (US 20060173676 A1)).
Claim 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Akazawa Eiji (JP 2013231872 A) as applied to claims 1 and 8 above, and further in view of Ludwig, Lester Frank (US 20020005111 A1) and Tim Beamish et al. (T. Beamish, K. MacLean and S. Fels, "Designing the haptic turntable for musical control," 11th Symposium on Haptic Interfaces for Virtual Environment and Teleoperator Systems, 2003. HAPTICS 2003. Proceedings., 2003, pp. 24-31, doi: 10.1109/HAPTIC.2003.1191221.). 
Claim 5 focused on the “keyboard instrument according to claim 1” while claim 12 on “the method according to claim 8”.
Regarding claims 5 and 12, Eiji teaches all of the limitations as in claims 1 and 8, above.
However, Eiji does not explicitly teach wherein the plurality of operation elements are sliding operation elements, and
wherein, for each of the sliding operation elements, the at least one processor determines an intonation pattern from among a plurality of preset intonation patterns in accordance with an amount of slide.
Ludwig does teach wherein the plurality of operation elements are sliding operation elements (see Fig. 1 and ¶ [0119] and [0356] -- ¶ [0119] “[…] For example, several instruments 100 may be supported (adapted guitar, adapted sitar, adapted autoharp, touch-pad/slider/switch controller, etc.) by each 110/120 system; further, for each collection of plurality of instruments 100 and signal routing, processing, and synthesis entities 120, there may be both full-feature interface cables or simplified reduced-feature cables implementing versions of the generalized interface 110 […]”; ¶ [0356] “Touch pad instrument elements, such as null/contact types and pressure-sensor array types described earlier, can be used in isolation or arrays to create electronic controller instruments. The touch-pad(s) may be advantageously supplemented with panel controls such as push buttons, sliders, knobs as well as impact sensors for velocity-controlled triggering of percussion or pitched note events”. Here, it is mentioned that the use of slider operation elements is possible along with musical instruments in order to perform music signal processing/synthesis). 
Beamish does teach wherein for each of the sliding operation elements, the at least one processor determines an intonation pattern from among a plurality of preset intonation patterns in accordance with an amount of slide (see 5.2 section -- “We call it the “pitch slider” because the platter’s rotational speed directly affects the music’s playback speed and hence its audible pitch […]”). 
Eiji, Ludwig, and Beamish are all considered to be analogous to the claimed invention because they are in the same field of endeavor in processing of music signals. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Eiji to incorporate the teachings of Ludwig on using a plurality of sliding elements and Beamish on explicitly explaining the role of a “pitch slider” (i.e., sliding operation element) to determine the intonation pattern according to the slider's amount of sliding which modifies or “affects the music’s playback speed and hence its audible pitch”  (Ludwig, Lester Frank (US 20020005111 A1) and Tim Beamish et al. (T. Beamish, K. MacLean and S. Fels, "Designing the haptic turntable for musical control," 11th Symposium on Haptic Interfaces for Virtual Environment and Teleoperator Systems, 2003. HAPTICS 2003. Proceedings., 2003, pp. 24-31, doi: 10.1109/HAPTIC.2003.1191221.), respectively).
Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Akazawa Eiji (JP 2013231872 A) as applied to claims 1 and 8 above, and further in view of Keijiri Saino (US 20110000360 A1). 
Claim 7 focused on the “the keyboard instrument according to claim 1” while claim 14 on “the method according to claim 8”.
Regarding claim 7 and 14, Eiji teaches all of the limitations as in claims 1 and 8, above.
However, Eiji does not explicitly teach wherein The keyboard instrument according to claim 1, further comprising a memory that stores a trained acoustic model obtained by performing machine learning on training musical score data including training lyric data and training pitch data, and on training voice data of a singer corresponding to the training musical score data, the trained acoustic model being configured to receive lyric data and pitch data and output acoustic feature data, and
wherein the at least one processor:
causes the trained acoustic model to output the acoustic feature data in response to the received lyric data and the received pitch data, and
digitally synthesizes an inferred voice that infers a voice of the singer on the basis of the acoustic feature data output by the trained acoustic model, and
causes the determined first pattern of intonation to be applied to the inferred voice in the first time segment and outputs the inferred voice that has been applied with the first pattern of intonation..
Saino does teach wherein the keyboard instrument according to claim 1, further comprising a memory that stores a trained acoustic model obtained by performing machine learning on training musical score data including training lyric data and training pitch data, and on training voice data of a singer corresponding to the training musical score data, the trained acoustic model being configured to receive lyric data and pitch data and output acoustic feature data (see Figs. 1, 3, and 7 and ¶ [0007-0008], [00026], [0028], and [0030] -- ¶ [0007-0008] “an improved singing synthesizing database creation apparatus, which comprises: an input section to which are input learning waveform data representative of sound waveforms of singing voices of a singing music piece and learning score data representative of a musical score of the singing music piece; […]; and a learning section which generates, in association with a combination of notes constituting the melody of the singing music piece, melody component parameters by performing predetermined machine learning using the learning score data and the melody component data, the melody component parameters defining a melody component model that represents a variation component presumed to be representative of the melody among the variation over time in fundamental frequency […] Then, melody component parameters defining a melody component model, representative of a variation component presumed to represent the melody among the variation over time in fundamental frequency are generated through machine learning from the melody component data and learning score data (namely, data indicative of time series of notes constituting the melody of the singing music piece and lyrics to be sung to the notes).”; ¶ [0026]: " As shown in FIG. 1, the storage section 150 includes a volatile storage section 152 and the non-volatile storage section 154. The volatile storage section 152 is, for example in the form of a RAM (Random Access Memory) and functions as a working area when the control section 110 executes any of the various programs. […]"; ¶ [0028]: "[…], a pitch curve generating database is created for each of the singing persons through machine learning using the learning waveform data and learning score data." and  ¶ [0030]: "[…] generating, through machine learning, melody component parameters to be associated with the individual note identifiers, from the learning score data and learning waveform data; and storing, into the pitch curve generating database, the melody component parameters and the note identifiers in association with each other. […]"; Here, Saino teaches an apparatus that includes an operation section, which includes a keyboard and a storage section, which includes a memory to store the database creation program, the singing synthesis program and database, etc. which are generated by machine learning (Figs. 1 and 3). Fig. 3 shows the learning waveform data (including pitch information) and learning score data (including the lyric data), as input to the machine learning process (associated to the melody component model, which can be interpreted as analogous to the acoustic model) which then outputs an acoustic feature data (which could be interpreted as analogous to the melody component parameters/data and which after processed and synthesized is outputted from the system as “singing voice”).), and
wherein the at least one processor (see ¶ [: “Also, the present invention may be arranged and implemented as a software program for execution by a processor such as a computer or DSP[…]”):
causes the trained acoustic model to output the acoustic feature data in response to the received lyric data and the received pitch data (see Fig. 3 and ¶ [: “[…] and a learning section which generates, in association with a combination of notes constituting the melody of the singing music piece, melody component parameters by performing predetermined machine learning using the learning score data and the melody component data, the melody component parameters defining a melody component model that represents a variation component presumed to be representative of the melody among the variation over time in fundamental frequency […]”; Here, similar to previous limitation, Fig. 3 shows the learning waveform data (including pitch information) and learning score data (including the lyric data), as input to the machine learning process (associated to the melody component model, which can be interpreted as analogous to the acoustic model) which then outputs an acoustic feature data (which could be interpreted as analogous to the melody component parameters/data and which after processed and synthesized is outputted from the system as “singing voice”).), and
digitally synthesizes an inferred voice that infers a voice of the singer on the basis of the acoustic feature data output by the trained acoustic model (see Fig. 3 and ¶ [  -- ¶ [ 0008 ]: “Then, melody component parameters defining a melody component model, representative of a variation component presumed to represent the melody among the variation over time in fundamental frequency are generated through machine learning from the melody component data and learning score data (namely, data indicative of time series of notes constituting the melody of the singing music piece and lyrics to be sung to the notes). […] The melody component model, defined by the melody component parameters generated in the aforementioned manner, reflects therein a characteristic of the variation over time in fundamental frequency component between notes (i.e., characteristic of a singing style of the singing person) that are indicated by the note identifier stored in the singing synthesizing database in association with the melody component parameters. Thus, the present invention permits singing synthesis accurately reflecting therein a singing expression unique to the singing person, by databasing the melody component parameters in a form classified according to singing persons (i.e., singing person by singing person) and performing singing synthesis based on HMMs using the stored content of the database.”; ¶ [ 0010 ]: "[…] an input section to which are input singing synthesizing score data representative of a musical score of a singing music piece and information designating any one of the singing persons for which the melody component parameters are stored in the singing synthesizing database […]", Here, Saino teaches a method for synthesizing singer’s voice using a melody component model, which can be interpreted to be analogous to an acoustic model, and which considers melody component parameters (which can be interpreted as analogous to the acoustic feature data). Also, the inferred voice of the singer can be interpreted to be associated to the output of the machine learning process (i.e., melody component parameters) and the inputted singing synthesizing score data.), and
causes the determined first pattern of intonation to be applied to the inferred voice in the first time segment and outputs the inferred voice that has been applied with the first pattern of intonation (see ¶ [ : “After that, as in the conventionally-known voice synthesis process, the control section 110 in the instant embodiment performs driving control on a sound source (e.g., sine waveform generator (not shown in FIG. 1)) to generate a sound signal whose fundamental frequency component varies over time in accordance with the pitch curve generated by the pitch curve generation process SB110, and then it outputs the sound signal from the sound source after performing the filter process SB120, dependent on phonemes constituting the lyrics indicated by the singing synthesizing score data, on the sound signal.”, Here, the first pattern of intonation can be interpreted as analogous to Saino’s pitch curve (generated by the pitch curve generator), which considers the singing synthesizing score data and the melody component parameters associated to the inferred singer’s voice and which outputs a sound signal which is processed by a filter and eventually outputted as the singing voice (see fig. 3).). 
Eiji and Saino are both considered to be analogous to the claimed invention because they are in the same field of endeavor in voice signal processing and synthesis. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the musical score data, lyric data, pitch data, and voice data in Eiji to incorporate the teachings of Saino of using machine learning algorithms / training techniques in voice synthesis processes which allow the pitch curve with the highest probability to be identified (using machine learning tools) (Keijiri Saino (US 20110000360 A1)).
	
Allowable Subject Matter
Claims 2 - 3 and 9 - 10 are objected to as being dependent upon rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claims and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 2 and 9 would be allowable for disclosing "the keyboard instrument according to claim 1" and "the method according to claim 8", respectively, wherein the at least one processor, when the number of data segments in the voice data is greater than the number of the plurality of operation elements, causes the first operation element to be reassigned to segment data of the voice data for a time segment that comes after the second time segment after the digitally synthesized first voice is output.
Eiji teaches all of the limitations as in claims 1 and 8, above.
However, as noted with respect to claims 2 and 9 Eiji fails to teach wherein the at least one processor, when the number of data segments in the voice data is greater than the number of the plurality of operation elements, causes the first operation element to be reassigned to segment data of the voice data for a time segment that comes after the second time segment after the digitally synthesized first voice is output.
Claims 3 and 10 would be allowable because they are dependent on claims 2 and 9, respectively.
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hamano Keizo (JP 2017-194594 A) teaches an input unit including a plurality of operation elements, a selection unit that selects one pitch from a plurality of pitches corresponding to the user-operated operation elements and an output control unit that causes the output unit to output the sound of one syllable indicated by the syllable information at the pitch selected by the selection unit. However, Keizo does not teach wherein the number of data segments (interpreted as analogous to the syllables) is greater thatn the number of plurality of operation elements (keys) or wherein it causes the first operation element to be reassigned to segment data of the voice data for a time segment that that comes after the second time segment after the digitally synthesized first voice is output..
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keisha Y Castillo-Torres whose telephone number is (571)272-3975. The examiner can normally be reached Monday - Friday, 8:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571)272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Keisha Y. Castillo-Torres
Examiner
Art Unit 2659



/Keisha Y Castillo-Torres/Examiner, Art Unit 4113                                                                                                                                                                                                        
/Said Broome/Primary Examiner, Art Unit 2699